DETAILED ACTION
Applicant's amendment and remarks filed on March 8, 2021 are acknowledged and entered.  
Response to Amendment
The rejection of claim 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of Applicant’s amendment changing the dependency to claim 38.
The rejection of claims 32-47 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,105,681 is withdrawn in view of the acceptance of a terminal disclaimer filed March 8, 2021.
The rejection of claims 44 and 45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nassar et al. (Biotechnol. Lett, 2012, published online December 30, 2011, 34:853-856) in view of Rusnati et al. (The Journal of Biological Chemistry, 1997, 272(17):11313-11320) is withdrawn in view of Applicant’s persuasive argument that there is no evidence of record that the salt gradient of Rusnati would necessarily have induced a pH change.
 
Claims Summary
	The claims, in various embodiments, are directed to a method for separating a biological from a fluid sample, comprising the following steps (claim 32):
Providing a solution comprising a material complex (e.g., agarose (claim 37)) and the fluid sample comprising a biological (e.g., virus (claim 36)).  The material complex comprises at least one hydroxyl-, amino- (e.g., PGMA-NH2 (claim 41), mercapto (claims 46 and 47) or epoxy-containing material (claims 46 and 47; e.g., PGMA (claim 41)) that is fluid insoluble, and is bound via a linker (e.g., PEG linker (claim 33)) to at least one receptor (e.g., lactose, lactose derivative, mono- or polysaccharide, heparin, chitosan or a combination thereof).  In one embodiment, the linker contains a carbonate, carbamate, urea or combination thereof (claim 34).  In another embodiment, the linker contains an epoxy, acrylate, siloxane or a combination thereof (claim 35).  The receptor, material and linker can be bound to any of the other via a chemical and/or physical attachment using chemical coupling reagents (e.g., CDI (claim 39)), or physical non-chemical attachment (e.g., deposition onto the material).  The material is specified as chemically functional (e.g., having an amino group (claim 40)).  Claim 42 is directed to an embodiment described as a product-by-process, wherein if the chosen material has a hydroxyl, mercapto or amino group, is formed on its surface by modifying the substrate by a  chemical transformation comprising a hydrolysis reaction with acid, base or both.  Please note that the step of chemical transformation is not an active method step.
Mixing the solution;
Separating the biological from the sample by immobilizing the biological to the material complex.  (In the embodiment of claim 46, the method ends with this step.)
Physically separating the immobilized biological from the fluid sample by filtration, wherein gravity or magnetic force, or a combination thereof is applied during separation, while the biological remains immobilized to the material complex.


Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32, 33, 36-40 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nassar et al. (Biotechnol. Lett, 2012, published online December 30, 2011, 34:853-856, cited in the IDS filed 9/13/18, “Nassar”) in view of Strohbehn (US Patent 8,080,272 B2).  This rejection previously only relied on Nassar, but now additionally relies on Strohbehn in view of Applicant’s amendment requiring filtration as a method by which the fluid sample is separated from the immobilized biological. 
The claims are summarized above and correlated to the teachings of the prior art in bold font.  Please note that claim 42 is directed to an embodiment described as a product-by-process, wherein if the chosen material has a hydroxyl, mercapto or amino group, is formed on its surface by modifying the substrate by a  chemical transformation comprising a hydrolysis reaction with acid, base or both.  The step of chemical transformation is not an active method step.
Nassar discloses the removal of HIV from human blood using immobilized heparin that is covalently attached to Sepharose™ or heparin that is covalently attached to H2N-PEG-(claims 33, 36-40 and 42).  Dry immobilized heparin complexes are suspended in a solution of buffer or blood with HIV-1, followed by incubation, centrifugation and collection of supernatant (see page 854, second column, last full paragraph).  
Although Nassar does not use the word “mixing”, it would have been obvious during the addition of the dry immobilized heparin complexes to the HIV-1 solution to mix the complexes into the solution.  One would have been motivated to do so with a reasonable expectation of success so that there would be a dispersion of complexes in the solution as opposed to clumps, thus allowing maximum exposure of the heparin complexes to HIV-1 for binding.
Nassar’s centrifugation results in a pellet of blood cells and a supernatant that comprises the heparin complexes bound to HIV-1.  The supernatant is collected (see page 854, second column, last full paragraph), however, the particular method by which the supernatant is collected is not disclosed.  Thus, one would have been motivated to select a method by which to separate the supernatant fluid from the biological.  It would have been obvious to use any known method for separating a fluid from a biological, such as filtration (claim 32), among other equivalent methods with a reasonable expectation of success (see Strohbehn, col. 14, top paragraph).  This results in physically separating the immobilized biological from the fluid by filtration which uses gravity (claim 32).
Applicant’s arguments filed with the response of March 8, 2021 have been considered.  The argument hinges on the amendment to the claims requiring filtration as the method by which the fluid sample is separated from the immobilized biological.  This has been addressed in the rejection above with the Strohbehn reference.  Therefore, the claims remain rejected. 

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nassar et al. (Biotechnol. Lett, 2012, published online December 30, 2011, 34:853-856, “Nassar”) in view of Strohbehn (US Patent 8,080,272 B2) as applied to claim 32 above, and further in view of Rusnati et al. (The Journal of Biological Chemistry, 1997, 272(17):11313-11320, “Rusnati”, cited in the IDS of 9/13/18).  This rejection previously only relied on Nassar and Rusnati, but now additionally relies on Strohbehn in view of Applicant’s amendment requiring filtration as a method by which the fluid sample is separated from the immobilized biological.   
Claim 43 is directed to an embodiment wherein the method further comprises releasing the immobilized biological from the material complex.
The teachings of Nassar and Strohbehn teachings are described above.  Nassar discloses isolation of supernatant containing HIV-1 (presumably still attached to the heparin-Sepharose™ complex) and subsequent assay for HIV-1 (see page 854, second column, last full paragraph, last sentence).  Nassar does not give any details about the assay for HIV-1, however, it would have been obvious to have separated HIV-1 from the heparin-Sepharose™ complex in order to quantify the amount of HIV captured.  One would have been motivated to separate HIV-1 from the heparin-Sepharose™ complex in order to assay for HIV activity without the presence of the heparin-Sepharose™ complex, with a reasonable expectation of success.  Rusnati discloses elution of HIV-1 Tat protein from heparin-Sepharose™ columns using a NaCl gradient (see page 11314, second column, last paragraph).  Although Rusnati is concerned with HIV-1 Tat protein, not the whole virion, one would have been motivated to use an elution method such as that described by Rusnati in Nassar's method to elute HIV-1 virions from Nassar's heparin-Sepharose™ complex for the purpose of assaying for HIV activity with a reasonable expectation of success.  Therefore, 
Applicant’s remarks filed March 8, 2020 have been considered but fail to persuade.  Applicant’s arguments with regard to the filtration step are addressed with the Strohbehn reference.  Applicant additionally argues that it would not have been obvious to use Rusnati’s method of releasing protein for releasing virions in Nassar’s method.  Applicant argues that Nassar uses centrifugation to isolate unbound HIV-1 in the supernatant from immobilized HIV-1 attached to the heparin-Sepharose complex, and that Nassar does not require separation of immobilized HIV-1 from the heparin-Sepharose complex.
In response to Applicant’s argument, it is agreed that Nassar assays for HIV in the supernatant, not the immobilized HIV presumably in the pellet (see Nassar, page 854, second column, last full paragraph).  Nassar assay for HIV in the supernatant because they are looking to quantify how much HIV is left after the separation process.  Nassar’s Figure 1 also shows percentage of HIV-1 adsorbed, which means that they did look at levels of captured virions.  The obviousness rejection recognizes that Nassar does not explicitly discuss quantifying HIV titers in the immobilized portion, thus the rejection sets forth that it would have been obvious to quantify HIV of the immobilized portion for the purpose of quantifying the amount of HIV captured by the complexes in addition to quantity that remains in the supernatant.  These two quantities (how many HIV virions were captured, how many were not captured) would serve to confirm the effectiveness of the method.  In order to quantify the amount captured by the complex, one would have been motivated to separate bound HIV from the heparin-Sepharose complex using a method like that used in Nassar.  

In response to Applicant’s argument, the claimed method steps relating to the release of the biological from the material complex do not preclude columns.  Having been motivated to release the captured HIV-1 from the heparin-Sepharose complexes of Nassar, one would have a reasonable expectation of success that resuspension of the pellet and running a NaCl elution gradient column would separate the virions from the material complex.  Therefore, the claim remains rejected.

Conclusion
Claims 34, 35 and 41 are objected to for being dependent on a rejected claim, but would otherwise be allowable if rewritten in independent form.
Claims 44-47 are allowable.  With regard to claims 44 and 45, the prior art does not teach or fairly suggest the claimed embodiments with particular regard to release of the immobilized biological from the material complex by temperature, mechanical, thermomechanic or pH value variations, or any combination thereof.  With regard to claims 46 and 47, the prior art does not teach or fairly suggest the claimed embodiments with particular regard to the use of mercapto or epoxy-containing material in the claimed method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/STACY B CHEN/Primary Examiner, Art Unit 1648